Citation Nr: 0904238	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  05-22 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of 
frostbite.

2.  Entitlement to service connection for the residuals of 
amputation of the middle finger of the right hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1977. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.  Following the veteran's testimony before the 
undersigned Veterans Law Judge (VLJ) in a hearing at the RO 
in December 2005, the Board remanded the issues on appeal 
back to the RO in March 2007 for further development of the 
record.


FINDINGS OF FACT

1.  The veteran's current disability manifested by residuals 
of frostbite is not shown to be causally related to his 
period of active military service.  Raynaud's disease was 
first clinically established more than 1 year after 
separation from service.

2.  The veteran's current disability manifested by residuals 
of amputation of the middle finger of the right hand is not 
shown to be causally related to his period of active military 
service.
 

CONCLUSIONS OF LAW

1.  The veteran's current disability manifested by residuals 
of frostbite is not due to disease or injury that was 
incurred in or aggravated by service and Raynaud's disease 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).

2.  The veteran's current disability manifested by residuals 
of amputation of the middle finger of the right hand is not 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims.  The RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed rating decision.  However, the RO 
readjudicated the appeal, most recently in a November 2008 
Supplemental Statement of the Case.  Moreover, as indicated 
above, the RO has taken all necessary steps to both notify 
the veteran of the evidence needed to substantiate his claims 
and assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the May 2007 letter the RO 
notified the veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id.  Regardless, no disability 
rating or effective date is assigned when service connection 
is denied.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Service connection for certain chronic disorders, including 
Raynaud's disease, may be presumed where shown to a 
compensable degree within 1 year following qualifying 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The veteran's service treatment records indicate that he was 
seen for complaints and/or treatment for pain in his fingers 
on several occasions during his period of service.  In a 
February 1974 treatment record, the veteran complained of 
sore fingers (tip).  He worked as a mechanic and was unable 
to work with his fingers hurting.  The veteran reported that 
his finger pain was secondary to cut and irritation to hands.  
One finger was noted to be healing after laceration to the 
finger; the other fingers had some calluses and minor 
abrasions.  

In a subsequent February 1974 service treatment record, the 
veteran continued to complain of pain in his fingers.  An 
August 1974 x-ray report of the hands showed no significant 
abnormalities.  His May 1977 separation examination report 
contained no indication of disorders of the hands or 
complaints related thereto.

Subsequent to service, VA and private facility treatment 
records document treatment the veteran received for various 
disorders, including disorders of the hand.  A June 2002 VA 
treatment record noted that the veteran reported back to the 
clinic after receiving a skin graft.  The examiner noted the 
skin graft had failed and the veteran reported back for skin 
dressing to be changed twice daily for the next 10-14 days.  
The record indicated that the veteran had been admitted to 
the hospital in April 2002 and found to have dry gangrene 
with superficial hemorrhagic blisters and dry ulcers.  His 
right 3rd finger eventually required amputation for 
cellulitis and gangrene.  It was thought he had microvascular 
disease exacerbated by cocaine induced vasospasm.  The 
veteran complained of abdominal and hand pain and stated his 
spirits were low because of the pain and failure of the skin 
graft.

In a June 2004 VA treatment record the veteran complained of 
pain in both hands.  The examiner reported that the veteran 
had apparent vasospastic disease of both hands and noted it 
was possible that the problems were related to frostbite 
endured during his military service.  An August 2004 VA 
treatment record indicated the veteran had peripheral 
neuropathy involving the hands with chronic pain.

In a July 2007 private treatment record the veteran 
complained of pain in both hands.  Nerve 
conduction/electromyography findings were consistent with 
severe mixed sensory and motor polyneuropathy.

During a September 2008 VA cold injury examination, the 
veteran reported that during his service in Germany in 1972 
he was called to go work on a tank that had broken down.  The 
weather condition was freezing (estimated below zero) with 
strong winds.  The veteran reported that he was out in these 
conditions all night repairing the tank.  In working on the 
tank he could not use gloves so his hands were exposed to the 
cold for more than 8 hours.  He reported that he was under 
pressure to get the job done so he was unable to take a break 
from the cold.  The next day he reported to the aid station 
and both his hands were bandaged due to blistering.  He 
reportedly followed up in the dispensary where his hands were 
cleaned, rebandaged and he was instructed not to use his 
hands (he was reportedly returned to light duty).  He 
received this cleaning and bandaging treatment for about one 
month and his condition improved.  However, he reported that 
over the years his hands have developed blisters and intense 
pain, off and on, especially in the winter time.  He lost 
fingernails during the blistering and pain.  He also reported 
that he lost his right middle finger in the early 1990's 
after developing infection in the blisters.  He had reported 
blistering and infections off and on in both hands but they 
had not resulted in amputation.

The veteran reported that the pain in the hands had gotten 
progressively worse over the years.  He took Percocet every 6 
hours to manage the pain.  He also used heating pads on his 
hands.  Previously he used Amitriptyline and Morphine.  He 
had no side effects from the medications and treatment. 

The veteran reported symptoms of his disorder included pain, 
blisters, numbness, tingling, swelling, discoloration (blue), 
stiffness of joints and weakness of part or all of his 
fingers on both hands.  The symptoms reportedly lasted for 4 
weeks.  The veteran's other significant medical problems 
included diabetes, hypertension, chronic renal failure on 
dialysis, anemia and peripheral neuropathy.

The examiner noted that the veteran had a history of 
Raynaud's phenomenon of the digits of the bilateral upper 
extremities.  He experienced symptoms of this disorder (color 
changes, pain, paresthesias and numbness) approximately twice 
per year.  The attacks were precipitated by exposure to cold.  
The veteran described his degree of cold sensitivity in the 
hands as severe.  Periodically the nails on both hands would 
darken and fall off.  He experienced swelling primarily in 
the joints of the fingers.  He also had weakness, loss of 
sensation and lack of coordination in both hands.  He had 
trouble holding objects and performing motor skills such as 
writing, holding and grasping objects, twisting and probing.

Objective examination of the left hand showed bony 
enlargement of the knuckles except at the 4th and 5th digits.  
There were multiple noted scars on the left hand.  The skin 
of the left hand was noted to be blotchy-brown, rough in 
texture with brown discoloration of the nails.  Examination 
of the right hand produced similar findings.  Scars from 
frostbite/blistering were stable, nonadherent and not 
depressed.

Sensory function examination showed vibration, light touch 
and pain sensation to be absent in both hands; however, 
position sense was normal.  Muscle function examination 
showed weakness in all fingers.

X-ray of the right hand showed surgical absence of the middle 
finger.  There was absence of portions of the tufts of the 
distal phalanges of the index and middle fingers compatible 
with a history of frostbite.  There was an old healed 
fracture of the midshaft 4th metacarpal.  Bony structures of 
the right hand were intact with no evidence of fracture or 
dislocation.  There was osteoarthritis of multiple joints and 
vascular calcification was present; however soft tissues were 
otherwise unremarkable.

X-ray of the left hand showed absence of portions of the 
tufts of the distal phalanges of the index and middle fingers 
compatible with the clinical history of previous frostbite.  
There was mild osteoarthritis of multiple joints.  There was 
an old healed fracture of the 2nd metacarpal.  Bony 
structures were intact with no evidence of fracture or 
dislocation.  Vascular calcification was present; however, 
soft tissues were otherwise unremarkable.  The veteran was 
diagnosed with cold injury with amputation.

In a corresponding September 2008 VA hands examination, the 
veteran's reported history and complaints remained wholly 
unchanged.  On examination the veteran was diagnosed with 
Raynaud's phenomenon, associated with cold injury.  This 
disability had a moderate to severe impact on his activities 
of daily living.

The examiner reviewed the veteran's claims file and noted 
that the July 2007 private EMG findings were consistent with 
severe mixed and motor polyneuropathy.  However, the examiner 
noted that the service treatment records did not include 
documentation in support of the veteran's report of cold 
injury in service or treatment thereof.  In this regard, the 
examiner observed that the August 1974 x-ray showed no 
abnormalities.  The examiner noted that post-service medical 
records showed a history of diabetes (since age 26), renal 
failure, substance abuse and hypertension.  X-rays taken in 
conjunction with the noted VA examination did show 
abnormalities consistent with frostbite.

However, the examiner opined that it was not likely that the 
residuals of frostbite and residuals of the amputation of the 
middle finger of the right hand were caused by or a result of 
cold injury incurred during military service.  In this 
regard, the examiner noted that while the service treatment 
records do document complaints of pain in fingers, there was 
no mention of cold injury and no sprain/strain, frostbite or 
cold injury were described therein.  The examiner noted that 
there was also no documentation of the treatment the veteran 
described that occurred following his claimed injury.  The 
examiner noted that while current x-rays were consistent with 
past frostbite, the x-rays taken in service were normal.  
Without evidence in the record of the injury, diagnosis or 
treatment of frostbite, it could not be said that the injury 
was service related.

Given its review of the record, the Board finds that service 
connection for residuals of frostbite and residuals of 
amputation of the middle finger of the right hand is simply 
not warranted.  The Board is aware that a June 2004 VA 
treatment record reported that the veteran had apparent 
vasospastic disease of both hands possibly related to 
frostbite endured during his military service.  However, the 
Board observes that the examiner did not specifically state 
that the veteran's hand disorders developed while he was in 
the military.  Thus, to the extent that the opinion was 
offered to establish that the veteran's current hand 
disorders onset in the military, or that his current hand 
disorders are causally related to his period of service, the 
Board observes that the opinion is speculative, and a finding 
of service connection may not be based on a resort to 
speculation or remote possibility.  See 38 C.F.R. § 3.102 
(2008); see also Obert v. Brown, 5 Vet. App. 30 (1993) (a 
medical opinion expressed in terms of "may" or "might" 
also respectively implies "may or may not" and "might or 
might not," and, by itself, is too speculative to rise to 
the level of "at least as likely as not" or otherwise 
establish a factual position that is in relative equipoise).  
Furthermore, that opinion may have been based on history 
provided by the veteran which, as noted, is not confirmed by 
the contemporaneous records on file.

By contrast, in the September 2008 VA examination the 
examiner opined that it was not likely that the current hand 
disabilities were caused by or a result of cold injury 
incurred during military service.  In support thereof, the 
examiner noted that without evidence in the record of the 
injury (complaints), diagnosis or treatment of frostbite, it 
could not be said that the injury was service related.  It is 
clear from the opinion that the entire record was 
comprehensively reviewed and the opinion is based on the 
competent evidence of record.

The only other evidence of record supporting the veteran's 
claims is his various lay statements and hearing testimony.  
While the veteran is certainly competent to report symptoms 
capable of lay observation, he has not been shown to possess 
the requisite medical training or credentials needed to 
render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The regulations are clear that service connection is allowed 
for a current disability resulting from disease or injury 
incurred in or aggravated by service.  In this case, the 
evidence of record simply fails to establish a causal 
relationship between the current disabilities manifested by 
residuals of frostbite and residuals of amputation of middle 
finger of the right hand and the veteran's period of service.  
Raynaud's disease is first shown many years after service, 
and is not shown to be related to service.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable regarding these issues 
on appeal because the preponderance of the evidence is 
against the veteran's claims.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, 
the appeal is denied.  


ORDER

Service connection for the residuals of frostbite is denied.

Service connection for the residuals of amputation of the 
middle finger of the right hand is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


